Citation Nr: 1712837	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-28 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to June 1958. This matter is before the Board of Veterans'Appeals (Board) on appeal from a May 2012 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The Veteran's then representative, an attorney was not present for the hearing, and he decided to appear pro se.  He dismissed the attorney as his representative by March 2017 (a copy of which is in the record), and the Board acknowledges that he is proceeding pro se. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2016 Travel Board hearing the Veteran testified that his hearing acuity has worsened since his most recent audiological evaluation in September 2015.  He is competent to observe a lessening of hearing acuity; a contemporaneous examination to assess his hearing loss is necessary.  38 C.F.R. § 3.159 (c)(4)(i).

The most recent reports of the Veteran's VA evaluations/treatment hearing loss in the record are dated in 2015.  Records of any VA evaluations or treatment he has received for hearing loss since then are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should secure for the record the complete clinical records of all VA evaluations and/or treatment the Veteran has received for his bilateral hearing loss since October 2015.

2.  Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his hearing loss.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting audiometric findings, the examiner should elicit from the Veteran a description of the impact his hearing loss has on his functioning, and comment whether the accounts are consistent with audiometry findings.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The examiner should include rationale with all opinions.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.§§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

